Citation Nr: 0218090
Decision Date: 12/13/02	Archive Date: 02/07/03

DOCKET NO. 02-00 281               DATE DEC 13, 2002

On appeal from the Department of Veterans Affairs Regional Office
in Detroit, Michigan

THE ISSUES

1. Entitlement to service connection for post traumatic stress
disorder (PTSD).

2. Entitlement to service connection for the residuals of a head
injury, including headaches and tinnitus.

(The issues of entitlement to an evaluation in excess of 30 percent
for the service-connected cataract surgery and glaucoma secondary
to surgery, and entitlement to an effective date earlier than
October 30, 1998 for the award of service connection for cataract
surgery and glaucoma secondary to surgery, will be the subjects (if
a later decision).

REPRESENTATION

Appellant represented by: Military Order of the Purple Heart of the
U.S.A.

WITNESS AT HEARING ON APPEAL 

Appellant

ATTORNEY FOR THE BOARD 

L. M. Barnard, Counsel 

INTRODUCTION

The veteran served on active duty from June 1963 to May 1967.

This appeal arose from the March 1998 and February 2001 decisions
of the Detroit, Michigan, Department of Veterans Affairs (VA),
Regional Office (RO). The former decision denied entitlement to
service connection for PTSD, asthma, glaucoma and the residuals of
a head injury. The latter decision awarded service connection for
cataract surgery and glaucoma secondary to surgery pursuant. 38
U.S.C.A. 1151 (West 1991); this disorder was evaluated as 30
percent disabling, effective from October 30, 1998. On September
18, 2002, the veteran submitted correspondence in which he withdrew
the appeal for service connection for asthma; however, he did not
withdraw the issues of entitlement to service connection for PTSD
and the residuals of a head injury. Therefore, these issues are
still before the Board of Veterans Appeals (Board) for appellate
review.

Prior to the Board rendering a decision in this case, the veteran's
representative sent an electronic message that the veteran was
recently examined at a VA medical facility for his eye condition,
and it was requested that the records be obtained. Therefore, the
Board is undertaking additional development on the issue of
entitlement to an evaluation in excess of 30 percent for the
service-connected cataract surgery and glaucoma secondary to
surgery, pursuant to authority granted by 38 C.F.R. 19.9(a)(2)
(2002). When it is completed, the Board will provide notice of the
development to the veteran and his representative as required by

- 2 -

38 C.F.R. 20.903 (2002). After giving the notice and reviewing the
response to the notice, the Board will prepare a separate decision
addressing this issue.

The issue of entitlement to an effective date earlier than October
30, 1998 for the award of service connection for cataract surgery
and glaucoma secondary to surgery will also be the subject of a
remand following development of the veteran's increased rating
claim, as discussed above. As will be discussed in more detail at
that time, the effective date claim needs to be remanded to the RO
for due process reasons.

The Board must consider all documents submitted prior to its
decision and review all issues reasonably raised from a liberal
reading of these documents. Suttmann v. Brown, 5 Vet. App. 127, 132
(1993) (citations omitted). Where such review reasonably reveals
that the claimant is seeking a particular benefit, the Board is
required to adjudicate the issue or, if appropriate, remand the
issue to the RO for development and adjudication; however, the
Board may not ignore an issue so raised. Id. On the other hand, the
Board is not required to anticipate a claim for a particular
benefit where no intention to raise it was expressed by the
appellant. See Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995);
see also Brannon v. West, 12 Vet. App. 32, 34-35 (1998) ("[B]efore
[the RO or Board] can adjudicate an original claim for benefits,
the claimant must submit a written document identifying the benefit
and expressing some intent to seek it").

In this case, the medical evidence suggests the veteran has a
psychiatric disability secondary to his service-connected eye
disorder. The veteran has not, however, specifically raised such a
claim for compensation. The veteran is hereby advised of the need
to file a claim with the RO if he would like to obtain service
connection for this condition, which is different from the PTSD
service connection issue presently before the Board.

3 -

FINDINGS OF FACT

1. The veteran does not currently suffer from PTSD.

2. The veteran does not suffer from any disorders which can be
attributed to a head injury.

CONCLUSIONS OF LAW

1. PTSD was not incurred in or aggravated by service. 38 U.S.C.A.
1110, 1131, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R.
3.304(f) (1996 and 2002).

2. The residuals of a head injury were not incurred in or
aggravated by service. 38 U.S.C.A. 1110, 1131, 5103A, 5107 (West
1991 & Supp. 2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has requested that service connection be awarded to
PTSD and the residuals of a head injury. He stated that he served
aboard a vessel during the Vietnam conflict which was subjected to
hostile fire; he also indicated that there was a phosphorus fire in
the cargo hold which killed several crewman. He stated that he been
relaying damage control reports over the radio and heard the
crewman screaming. He also asserted that he hit his head when he
fell while running to battle stations. He stated that he had
suffered a period of unconsciousness at that time.

In the interest of clarity, the factual background of this case
will initially be set forth. The relevant laws and regulations will
then be briefly reviewed. Finally, the Board will analyze the case
and render a decision.

- 4 -

Factual background

PTSD

The veteran's service records indicate that he served aboard the
USS Mazama off the coast of Vietnam. He received the National
Defense Service Medal, the Vietnam Service Medal and the Vietnam
Campaign Medal. There is no indication that he received any combat
badges.

The service medical records do not show that the veteran was
treated for or complained of any psychiatric symptoms during his
service. He was psychiatrically normal at the time of the April
1963 entrance examination and at the time of the May 1967
separation examination.

The veteran has asserted that he served aboard the USS Mazama off
the coast of Vietnam in support of combat actions. He stated that
the vessel took enemy fire, that he saw friends shot and had
observed dead bodies. He also referred to a phosphorus fire which
occurred in the cargo hold of the vessel, which killed several
crewman. He indicated that he had been on the radio, relaying
damage control reports, and that he could hear the victims
screaming.

The veteran submitted numerous records from the Social Security
Administration which noted that he had been treated for depression
related to his physical complaints, primarily his problems with his
vision. Diagnoses included adjustment disorder with depressed mood,
and depression, not otherwise specified.

VA examined the veteran in November 1997. His chief complaints
included a low mood, depression, feelings of hopelessness and
helplessness and anger. The mental status examination noted mild
irritability and agitation. He appeared to be very angry and was
preoccupied with his loss of vision. His speech was normal if rate
and tone and there was no evidence of a thought disorder. There was
also no evidence of hallucinations or of feelings of guilt. His
concentration was impaired

- 5 -

and there was an indication of intrusive recollections of Vietnam.
The Axis I diagnosis was adjustment disorder with depressed mood.

Residuals of a head injury

The veteran had alleged that he suffered a period of
unconsciousness after falling aboard the USS Mazama while running
to battle stations. However, the service medical records contain no
references to any such injury or to treatment for a period of
unconsciousness related to any head injury. The May 1967 separation
examination made no mention of such an injury and the examination
itself was within normal limits.

The records developed following his discharge included several
private and VA outpatient records, as well as records obtained from
the Social Security Administration. While these show treatment for
headaches related to allergic rhinitis, they make no mention of any
treatment for the residuals of a head injury sustained in service.

Analysis

VCAA

VA has a duty to assist the appellant in the development of facts
pertinent to his claims. There has been a significant change in the
law during the pendency of this appeal. On November 9, 2000, the
President signed into law the Veterans Claims Assistance Act of
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (200(). This law
redefines the obligations of VA with respect to the duty to assist
and includes an enhanced duty to notify a claimant as to the
information and evidence necessary to substantiate a claim for VA
benefits.

First, VA has a duty to notify the appellant and his representative
of any information and evidence needed to substantiate and complete
a claim. 38 U.S.C.A. 5102 and 5103 (West Supp. 2002); 38 C.F.R.
3.159(b) (2002). On April 23, 2002, the veteran and his
representative were sent correspondence informing them

6 -

of the provisions of this law. This letter indicated what type of
evidence and information the veteran should provide to substantiate
his claims and what information and evidence VA would obtain in his
behalf. What the evidence must show in order to establish his
claims was also explained. See Quartuccio v. Principi, 16 Vet. App.
183 (2002).

In addition to the April 2002 letter, the veteran has been provided
statements of the case (July 1998, December 2001) and supplemental
statements of the case (March and May 2000); these fully explained
the laws and regulations used in denying his claims and provided an
explanation as to why the veteran had not presented sufficient
evidence to establish entitlement to the benefits sought. Finally,
on September 20, 2002, the veteran was sent a letter which informed
him that his case was being certified to the Board for appellate
review and that he could submit additional evidence in support of
his claims. No additional evidence was received or referred to. VA
has no outstanding duty to inform the appellant that any additional
information or evidence is needed. At every stage of the process,
he was informed of the information and evidence needed to
substantiate these claims, and VA has complied with its
notification requirements.

Second, VA has a duty to assist the appellant in obtaining evidence
necessary to substantiate a claim. 38 U.S.C.A. 5103A (West Supp.
2002); 38 C.F.R. 3.159(c) (2002). The RO obtained the veteran's
service medical and personnel records. He submitted numerous
records from the Social Security Administration. He was also
afforded a VA examination. Further opinions are not needed in this
case because there is sufficient medical evidence to decide the
claims. As discussed in more detail below, the veteran does not
currently have PTSD or residuals of a head injury, so there is no
need to obtain any opinions as to whether the claimed conditions
are related to service. Therefore, it is found that the duty to
assist this veteran has been satisfied. The Board finds that VA has
done everything reasonably possible to assist him. In the
circumstances of this case, additional efforts to assist the
appellant in accordance with the VCAA would serve no useful
purpose.

7 -

Relevant laws and regulations

Under the applicable criteria, service connection may be granted
for a disability the result of disease or injury incurred in or
aggravated by service. 38 U.S.C.A. 1110, 1131 (West 1991). In order
to prevail on the issue of service connection there must be medical
evidence of a current disability; medical evidence, or in certain
circumstances, lay evidence of in-service occurrence or aggravation
of a disease or injury; and medical evidence of a nexus between an
in-service injury or disease and the current disability. See
Hickson v. West, 12 Vet. App. 247, "53 (1999); see also Pond v.
West, 12 Vet App. 341, 346 (1999).

Analysis

PTSD

Prior to March 7, 1997, service connection for PTSD required
medical evidence establishing a clear diagnosis of the condition,
credible supporting evidence that the claimed in-service stressor
actually occurred, and a link, established by medical evidence,
between current symptoms and the claimed in-service stressor. 38
C.F.R. 3.304(f) (1996). Effective on and after March 7, 1997,
service connection for PTSD requires medical evidence diagnosing
the condition in accordance with 38 C.F.R. 4.125(a); a link,
established by medical evidence, between current symptoms and an
in-service stressor; and credible supporting evidence that the
claimed in-service stressor occurred. 38 C.F.R. 3.304(f) and 38
C.F.R. 4.125 (2001) (requiring PTSD diagnoses to conform to the
criteria in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL
DISORDERS (4th ed. 1994) (DSM-IV)).

When a regulation changes after a claim has been filed but before
the administrative appeal process has been concluded, as is the
case here, the version more favorable to the claimant should apply.
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991). However, under
both the old and versions of 38 C.F.R. 3.304(f), the record must
include evidence that the appellant actually has PTSD.

- 8 -

After a careful review of the evidence of record, it is found that
entitlement to service connection for PTSD is not warranted. While
the veteran has indicated that he was exposed to stressful events
that resulted in this disorder, the evidence of record leaves no
doubt that PTSD has never been diagnosed. The veteran has been
noted to suffer from depression and the VA examination diagnosed an
adjustment disorder with depressed mood. However, PTSD has not been
diagnosed. Therefore, there is no basis upon which to grant service
connection for this disorder.

The Board is cognizant of the appellant's contentions that he
currently suffers from PTSD; however, although he is competent to
report his stressful experiences during service, as well as current
symptoms, he lacks the medical expertise necessary to diagnose a
specific psychiatric disorder. This claim must, therefore, be
denied. Since the preponderance of the evidence is against this
claim, there is no doubt that can be resolved in the appellant's
favor.

Residuals of a head injury

The veteran has claimed that he suffers from the residuals of a
head injury sustained in service, to include headaches and
tinnitus. While headaches related to sinusitis have been noted,
there is no indication that the veteran ever sustained a head
injury with resulting loss of consciousness in service. The service
medical records make no mention of such an injury and the May 1967
separation examination was completely within normal limits.
Significantly, there is no diagnosis in the record of the residuals
of any head injury.

Again, the Board is cognizant of the veteran's contentions that he
incurred a head injury during service and that he now has residuals
of that injury. Although he is competent to state that such an
injury occurred, he is not competent to diagnose any current
symptoms or disorders to be residuals of a head injury. Therefore,
since there is no medical evidence suggesting that the veteran
currently has residuals of a head injury, the preponderance of the
evidence is against his claim for service connection. There is no
doubt on this matter that could be resolved in his favor.

(CONTINUED ON NEXT ..PAGE)

9 -

ORDER 

Service connection for PTSD is denied. Service connection for the
residuals of a head injury is denied.

Michelle L. Kane 
Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel. In
the section entitled "Representation before VA," filing a "Notice
of Disagreement with respect to the claim on or after November 18,
1988" is no longer a condition for an attorney-at-law or a VA
accredited agent to charge you a fee for representing you.

10-



